DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/29/2021 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's after-final amendment under AFCP2.0, filed on 11/01/2021.   The applicant(s) amended claims 1, 10 and 18-19, and added new claim 22 (see the amendment: pages 2-9).
The examiner withdrew previous claim rejection under 35 USC 112(b), because the applicant amended the corresponding claim(s). 
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding independent claims and provided persuasive argument(s), which overcame the prior art rejection and brought considerable reason for allowance (see below).

Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.


The prior art of record, SRINIVASAN al. (US 2018/0060287), MCKEOWN et al. (US 2015/0032645), ZHANG (US 8,407,217), STATE et al. (US 2017/0052954) and PHILIP et al. (US 2017/0083523), provided numerous related teachings and techniques.  However, the combined features as claimed/argued, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
November 10, 2021
/QI HAN/Primary Examiner, Art Unit 2659